UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2015 OR oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-178037 PAZOO, INC. (Exact name of registrant as specified in its charter) Nevada 27-3984713 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 760 Route 10 West, Suite 203 Whippany, NJ (Address of Principal Executive Offices) (Zip Code) (973) 884-0136 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§230.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated file,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x 23,657,196shares of common stock, par value $0.001 per share, outstanding as of April 13, 2016. 1 Table of Contents Table of Contents PART I 3 Item 1. Business 3 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 12 Item 4. Mine Safety Disclosures 12 PART II 13 Item 5.Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Consolidated Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8. Consolidated Financial Statements and Supplementary Data 17 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 39 Item 9A. Controls and Procedures 39 Item 9B. Other Information 39 PART III 40 Item 10.Directors, Executive Officers and Corporate Governance. 40 Item 11.Executive Compensation 42 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 43 Item 13.Certain Relationships and Related Transactions, and Director Independence. 44 Item 14.Principal Accounting Fees and Services 45 PART IV 46 Item 15. Exhibits and Financial Statement Schedules 46 2 Table of Contents PART I Forward-Looking Statements This Annual Report on Form 10-K contains forward-looking statements within the meaning of the federal securities laws. These forward-looking statements include, but are not limited to, statements regarding: our core strategy; the growth of the marijuana testing market; liquidity; free cash flows; revenues; net income; legal costs; operating cash flows; stock price volatility; timing of facilities construction; nature of our licensing agreements; future governmental regulation; obtaining additional capital; significance of future contractual obligations; domestic expansion. These forward-looking statements are subject to risks and uncertainties that could cause actual results and events to differ. A detailed discussion of these and other risks and uncertainties that could cause actual results and events to differ materially from such forward-looking statements is included throughout this filing and particularly in Item 1A: "Risk Factors" section set forth in this Annual Report on Form 10-K. Forward-looking statements include those that use forward-looking terminology, such as the words "anticipate," "believe," "estimate," "expect,” "intend," "may." "project," "plan,” ''will,'' “shall," "should,” and similar expressions, including when used in the negative. Although we believe that the expectations reflected in these forward-looking statements are reasonable and achievable, these statements involve risks and uncertainties and we cannot assure you that actual results will be consistent with these forward-looking statements. All forward-looking statements included in this document are based on information available to us on the date hereof, and we assume no obligation to revise or publicly release any revision to any such forward-looking statement, except as may otherwise be required by law. Item 1. Business Organization Pazoo, Inc. (“Pazoo”), was incorporated in Nevada on November 16, 2010 under the name “IUCSS, Inc.” A name change from IUCSS, Inc. to Pazoo occurred on May 9, 2011. As of April 13, 2016 there were 23,657,196 shares of common stock outstanding. There are also the following Preferred Stock issued and outstanding on April 13, 2016: Series A – 492,143; Series B - 1,762,500; and Series C – 2,148,500 shares outstanding.Certain of these Series of Preferred Stock convert into Pazoo Common Stock.Copies of the filed Certificates of Designations, as amended, can be obtained from the Nevada Secretary of State or the Company. Our principal executive offices are located at 760 Route 10, Suite 203, Whippany, New Jersey 07981. Our telephone number is (855) PAZOO-US. Our internet address is www.pazoo.com. Information on our website does not constitute part of this Annual Report. On March, 30, 2016, the Company effectuated its Definitive 14C filing through FINRA resulting in a reverse split to the common stock of a ratio of 100:1. All fractional shares were rounded up. The total amount authorized and all Preferred shareholders were unaffected by the reverse split. The impact of this reverse stock split has been retroactively applied to the financial statements and the related notes. Our Company We are a health and wellness company. Presently, our primary source of revenue is pazoo.com, an online, content driven, advertising supported health and wellness web site for people and their pets. This site has e-commerce functionality which allows pazoo.com to be an online retailer of nutritional foods/supplements, wellness goods, and fitness apparel. The Company has also moved into the cannabis industry where it seeks to provide, through its wholly owned subsidiaries (MA & Associates, LLC and Harris Lee Holdings, LLC), quality control services to the medical and recreational cannabis industry.The company’s primary mission is to protect the public health by providing infrastructure and analytical services to legally authorized distributors and producers of cannabis and to regulators tracking their operations.This will be accomplished by the exclusive use of a ‘best-in-class” testing protocol established by Steep Hill Labs, Inc. The company will provide the medical cannabis industry guidelines on how the regulation and inspection by public health authorities is to be implemented.It is anticipated that this segment of the company will be its primary revenue source in the future. The cannabis industry is heavily regulated on the Federal, State and Local levels and the company is subject to changing regulation and enforcement. Lines of Business We currently have three lines of business relating to and revolving around the health and wellness arena; at this time no significant revenue has been derived from any of these sources ●Pharmaceutical Testing Facilities.We entered this arena through our acquisition of a 100% equity stake in MA & Associates, LLC in order to set up two testing locations.MA & Associates was launched in September of 2013 to provide quality control services to the medical cannabis industry. MA & Associates’ primary mission is to protect the public health by providing infrastructure and analytical services to legally authorized distributors and producers of cannabis and to regulators tracking their operations. 3 Table of Contents The company will provide the medical cannabis industry guidelines on how the regulation and inspection by public health authorities is to be implemented.MA & Associates’ primary customer base includes all of the licensed cannabis cultivators, in the State of Nevada, and their customers are required by law to have their products tested before they can be transferred to the dispensaries.Furthermore, we have acquired all of the Membership interest in Harris Lee Holdings, LLC. Harris Lee was set up to take the MA model and testing operations to additional states above and beyond Nevada either in direct testing laboratories or through licensing the testing protocol. As such, we are in a unique position to provide the mandated health and safety testing in this burgeoning industry. ●Advertising Revenue from our Website, www.pazoo.com.Through advertising providers and agencies, pazoo.com is paid for every ad impression that appears on a page for which a visitor goes to. As we build our visitor base, ad revenue will increase. However, just having the traffic does not effectively increase advertising revenue. To get the full value of each visitor, the time on site must be long enough so that a visitor is interested in going to multiple pages for which there are ads on each page. The only way this will transpire is if the visitor’s experience is gratifying. This is why pazoo.com is so focused on quality content that’s interesting and informative. A bad visitor experience will result in a low time on site and fewer page views. Internet tracking tools have much improved over the past decade and will continue to improve in the coming years, especially when it comes to advertising and overall website analytics. Pazoo continues to constantly improve is this area at all times. Pazoo.com has a unique and compelling online marketing platform. Pazoo.com offers the following important marketing advantages to its target audiences: 1. A comprehensive solution as a content source – information on a full spectrum of disciplines within the health and wellness marketplace; 2. Health and wellness experts that have expertise in these varied disciplines and write about their areas expertise; and 3. Content that is both for the health and wellness of people as well as their pets (over 50% of American homes have pets). 4. Content in the Health and Wellness sector of cannabis.To empower users to read and learn about the benefits and the need for the testing of the cannabis plant. ●E-commerce. We have limited e-commerce offerings which we anticipate will increase as we begin to offer the sale of non-regulated cannabis related products. In this way we could establish a revenue source over and above advertising revenue which is driven based on each visitor. We have the following e-commerce elements ready for an activated marketing program: 1. An e-commerce platform that is functional; 2. Relationships with manufacturers, distributors and other e-commerce companies so that increasing product offerings will not be time consuming; 3. Members on the pazoo.com content team with merchandising experience; and 4. Members on the pazoo.com content team that are experienced in e-commerce marketing; i.e. we will look to offer our consumers low cost and timely delivery of product by negotiating with shipping companies to offer a flat rates on various products. Growth Strategy We plan to grow our assets and earnings per share by employing the following business strategies: ●Opportunistically Pursue Strategic Acquisitions.We plan to selectively pursue strategic, investments in, or acquisitions of, companies (like MA & Associates and Harris Lee Holdings, LLC) and assets that are complementary to our existing lines of business. We believe that our existing management platform can support more assets without significant increases to our infrastructure due to the scalable nature of our operations. ●Expand Our Foot Print in the Pharmaceutical Testing Arena. Through the acquisitions of MA & Associates, LLC and Harris Lee Holdings, LLC, Pazoo has entered the business of pharmaceutical testing of cannabis products.MA & Associates, LLC (d/b/a Steep Hill Nevada under a License Agreement to use the Steep Hill name and testing protocols) has obtained a provisional license from the State of Nevada to operate a cannabis testing laboratory.While there is no guaranty, it is anticipated that MA & Associates, LLC will be granted its permanent license from the State of Nevada and will be able to open the lab and begin testing in the second quarter of this year.Harris Lee Holdings, LLC maintains an exclusive license, in certain states, to use the testing protocols of Steep Hill, Inc.Due to Colorado residency requirements Harris Lee Holdings, LLC cannot meet, Harris Lee Holdings, LLC has sub-licensed the testing protocols to Harris Lee Colorado, LLC in exchange for a testing fee for each test conducted.The Colorado MED has recently approved the transfer of management of an existing laboratory, operating as Steep Hill Colorado, to Harris Lee Colorado, LLC (a related party) and Harris Lee Holdings, LLC has begun to derive testing revenue from Harris Lee Colorado, LLC.Harris Lee Holdings is also in the process of establishing a testing facility in Oregon where there are currently no residency requirements that would prohibit direct ownership of that laboratory.In states where direct ownership is not possible, acquisitions and strategic alliances as discussed above will be sought. 4 Table of Contents ●Continue to invest in www.pazoo.com.We look to leverage our in-house experts and industry contacts to expand our market presence.On our website, www.Pazoo.com, experts blog on health and wellness within their areas of expertise, disseminating information on trends, developments and other pertinent industry facts. Additionally, through its own writers and other outside content sources, Pazoo.com provides videos and articles on health and wellness and provides an additional focus on the latest total health concepts. The purpose of these various sources of content is to offer a creative solution that comprehensively covers the full spectrum of disciplines within health and wellness. This comprehensive solution has become compelling for our visitors because we have focused on offering vital and entertaining information content that is updated periodically throughout the day.Combining our strategy to be an online library of comprehensive health and wellness information with multiple sources of well written content has helped to establish pazoo.com as a content driven provider of total health and wellness. ●Focus on E-commerce.The product offerings on pazoo.com’s e-commerce platform will expand in terms of the number of products offered when our visitor base increases and management will put more marketing dollars into this business line. At that point, additional manufacturing relationships will be cultivated which will be a main factor in increasing the product offerings on pazoo.com. ●Grow Secondary Revenue Streams. Pazoo is a health and wellness company with a strategy of growing revenues through a number of sources. From our inception, the strategy has been to be an integrated health and wellness company offering quality products and services in many lines of business which include the following: 1. Advertising revenue through more traditional media outlets, such as television and radio. The internet has given direct response an inexpensive, effective way to test a direct response offer in terms of the product itself, the pricing of that product, the messaging associated with that product and the target audience. Limited, focused, pay per click (PPC) campaigns can be effectively executed for a fraction of broadcast costs. If a test campaign can successfully determine the elements for a profitable PPC, on line campaigns can be rolled out leading to testing for traditional media outlets such as television, radio and print. conventions. Once the consulting business has enough transactions, visibility and awareness, Pazoo can put on a forum which would be marketed using the Pazoo brand which will have substantial awareness, promoted through the pazoo.com web site and existing partnerships, and feature our own Experts. By rolling out this division in the aforementioned manner, Pazoo will be effectively able to introduce this service without exposing itself to some of the risks that others are exposed to when they enter the public forum business. 2. Consulting services featuring our experts. Generally, our Experts regularly advise consumers and/or companies on matters related to each Expert’s specific discipline. At some point in the future, it would be a natural extension of our relationship with the Experts to find them “for pay” consulting engagements. The consulting engagement could be in the form of working with a person one-on-one or advising a small or large group in a forum or presentation.For Pazoo, this would be a natural extension of our relationship with our Experts (which is already provided for in their contracts with Pazoo). Additionally, with the size of the Pazoo.com audience we have a built in solicitation vehicle for our Experts’ services. Additionally, the Pazoo management is regularly meeting with potential customers for consulting services. The attractive part of this additional revenue stream is that the risk is minimal because there is not meaningful overhead attached to it as a startup opportunity. And, Pazoo only has to pay the Experts when it gets paid. 3. Pazoo branded events like forums and conventions. As a further extension to our consulting business, Pazoo will put on its own health and wellness forums. Pazoo will continue to sell health and wellness products through their website www.pazoo.com as well as their subsidiary CK Distribution, LLC. Marketing and Promotion To achieve our marketing goal and objective of being the leading provider of pharmaceutical testing, health and wellness content, services and products, our marketing strategy has focused on the following: ●Leverage, under the existing license, the Steep Hill brand name; ●Increase testing revenue through sales employees and independent sales representatives; ●Strengthen the Pazoo.com brand name; ●Increase customer traffic to the Pazoo.com website; ●Continue to build strong customer loyalty; and ●Maximize repeat involvement with our visitors and develop incremental revenue opportunities. 5 Table of Contents We have and will utilize a variety of marketing tools to increase testing revenue and traffic on pazoo.com and awareness about the Steep Hill, Pazoo brand names and www.pazoo.com.this site.These marketing tools include the following: Sales and Employee Agents ●Hire dedicated sales employees to drive testingsales to the Steep Hill laboratories in Nevada, Colorado and Oregon in the future; ● Contract with independent sales agents, on a commission basis, employees to drive testingsales to the Steep Hill laboratories in Nevada, Colorado and Oregon in the future On-Line Marketing ●Search Engine Optimization (SEO) ●Pay-per-click marketing ●Social media (Facebook, Twitter, Instagram, YouTube) ●Online promotions ●Online promotional partners – event marketing Brick and Mortar Marketing and Promotion ●Take advantage of market relationships from suppliers and retailers ●Take advantage of combined sales efficiencies from online as well as off-line ●Build strong relationships with suppliers from both a sales standpoint as well as a promotional standpoint To achieve our marketing goal and objective of being a leader in the cannabis laboratory testing industry our marketing strategy has focused on the following: ●Promote through business to business direct sales and have our lab managers and directors conduct direct sales calls as well as in person appointments and networking events ●Promote laboratory testing an educational cannabis information on the Pazoo.com website as well as partner websites such as Steep Hill Labs ●Promote through an array of media outlets including social media, online interviews and articles, and newspaper and magazine interviews and articles; and ●Routinely provide tours of the labs to potential new clients to introduce them to the company and answer any questions they might have. By marketing and advertising pazoo.com, we are able to drive our targeted audience to pazoo.com while increasing awareness about pazoo.com as the leading on line health and wellness community for people as well as their pets. In fact, to retain awareness we have added a memorable tagline to the pazoo.com’s logo ‘Be Inspired. Live Powerful.’ This challenging tagline is an example of pazoo.com having its own personality that stands out and can be remembered. We feel that loyal, satisfied visitors to our site have vast potential to generate additional visits as returning visitors as well as word-of-mouth sources for new visitors to come to pazoo.com.However, to maintain this loyalty we have to maintain high quality content on pazoo.com that’s constantly being updated. Please note that as pazoo.com’s traffic and revenue increase, Pazoo will cost effectively continue to increase the content to the site as well as the quality of this content. To have successful advertising sales, there needs to be a long term commitment to quality content so that all returning visitors will know that we are source of broad based, high quality health and wellness content. Though content development is a manageable, yet increasing expense, this cost highlights an important market advantage for pazoo.com. A large part of our content development cost does not require cash outlays (the compensation is in stock). This reduces our cash requirements. However, this situation exemplifies the ever increasing barrier to entry for others to create a health and wellness web site. Since pazoo.com launched its web site the cost of content has significantly gone up as well as marketing costs while ad revenues haven’t moved in a comparable manner. So, startup costs today and cash flow requirements have become much more challenging since pazoo.com launched its first version of pazoo.com. 6 Table of Contents Industry Trends ●Steady and Rapid Growth in Online Advertising. Over the past decade in particular, the internet has changed the landscape of how we share and obtain information.More and more businesses are realizing the power of an online presence and are taking their businesses to the internet for marketing, brand recognition, and sales.The industry trend for 2016 is that online advertising and online marketing will continue to increase and permeate aspects of both business and personal life.Specifically, content marketing will continue to increase. Specifically, the diversification of online social media platforms and marketing is now a crucial trend in the industry. By consistently creating and disseminating content through an array of online channels, businesses are reaching consumers and retaining consumer bases in a whole new way.Further, Social Media will continue to be a powerful driving force in online advertising, marketing, and branding. Mobile content will be increasingly necessary and important.Due to the ever expanding use of smartphones and mobile devices, consumers are spending more time searching and purchasing products and information on their handheld devices than ever before.In addition, due to our emergence in the cannabis sector in 2015, the website will be re-branded to properly display our diversity in the health and wellness sector. The marijuana testing industry will continue to increase as it is just in its infancy.The following States have enacted some form of medical marijuana laws: Alaska, Arizona, California, Colorado, Connecticut, Delaware, Georgia, Hawaii, Illinois, Maine, Maryland, Massachusetts, Michigan, Minnesota, Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York, Oregon, Rhode Island, Vermont, Washington, and the District of Columbia. The following States have legalized the recreational use of marijuana: Colorado and Washington. Of the States that have enacted some form of medical marijuana laws, the following have enacted marijuana testing or sampling requirements: Alaska, California, Colorado, Connecticut, Delaware, Hawaii, Illinois, Maine, Maryland, Massachusetts, Minnesota, Nevada, New Hampshire, New Jersey, Mexico, New York, Oregon, Vermont, and Washington. The State of Georgia does not allow for dispensaries or cultivation, and only permits the medicinal use of a low dose of cannabis oil, therefore the State has not enacted marijuana testing requirements. Competition ●Health & Wellness Websites.Pazoo.com is a site for people who want to live a healthy life and also want the same for their pets.Based on our market research, we have not identified other web sites that offer our dual health and wellness offerings, catering to the health of people and pets. There are indirect competitors, which offer medical advice such as WebMD. However, these sites have, in relative terms, a narrow focus on medical issues and don't focus on the broader area of health and wellness. We are not looking to be an in depth resource about a specific ailment or condition, which is the main focus for WebMD and other similar sites. In effect, we are not competing with those sites per se, because if you want specific information on a specific ailment or condition a consumer will perform internet searches and end up at sites such as WebMD. People Focused.We are about living a healthy and happy lifestyle which includes making sure that a visitor has the proper health and wellness experts involved in their lives when professionals are needed. On the people side we are looking for the same audience as Health.com, Shape.com, EveryDayHealth.com, etc., which are very informative sites. These sites primarily focus on diets and exercise. While Pazoo does provide content related to diets and exercise (as good, if not better than these competitors), we go beyond that offering a comprehensive look at health and wellness by going to areas like military health and wellness. We not only have professional writers addressing these issues but we have our Pazoo experts discussing these issues. In another words, we go outside the narrow focus that other sites have, utilizing our own Experts as well as professional writers. This combination is rare in health and wellness web sites. Pet Focused.We compete with websites in the pet owner space. These sites are usually more narrowly focused than Pazoo's approach to a broad view of the Pet world. Most pet sites are for shopping (Petco.com) or a specific area like adoption/rescue, etc. (Breeders.net, Dogfriendly.com travel advice). We take a broad view, providing an ongoing experience to learn more about a lot of different areas in the pet world. So, if a visitor is a pet lover (over 60% of American homes have pets) then this visitor can go to pazoo.com and find a wide array of topics and new information. ● E-Commerce.The online commerce market is rapidly evolving and intensely competitive, and we expect the competition to intensify in the future. Barriers to entry are minimal, and current and new competitors can launch new sites at a relatively low cost. In addition, the health improvement industry is intensely competitive. We currently or potentially compete with a variety of other companies. These competitors include: 1. Direct competitors that specialize in or derive a substantial portion of their revenues from online retail and direct marketing of health and wellness products, including Vitacost; 2. Various nutrition centers and vendors of other health related products such as sports nutrition, diet or other wellness products, including General Nutrition Centers; and 3. Online vendors of dietary supplements, vitamins, minerals and herbs, with significant brand awareness, sales volume and customer bases, such as and VitaminShoppe. 7 Table of Contents We believe that the principal competitive factors in our market are brand recognition, selection, convenience, price, accessibility, customer service, and speed of order fulfillment. Many of our current and potential competitors have longer operating histories, larger customer bases, greater brand recognition and significantly greater financial, marketing and other resources than Pazoo. In addition, online retailers may be acquired by, receive investments from or enter into other commercial relationships with larger, well-established and well-financed companies as use of the Internet and other online services increases. Some of our competitors may be able to secure merchandise from vendors on terms that are more favorable, devote greater resources to marketing and promotional campaigns, adopt more aggressive pricing or inventory availability policies and devote substantially more resources to website and systems development than our company. Increased competition may result in reduced operating margins, loss of market share and a diminished brand franchise. There can be no assurance that we will be able to compete successfully against current and future competitors, and competitive pressures faced by us may have a material adverse effect on our financial condition, operational results, business, and prospects.Furthermore, as a strategic response to changes in the competitive environment, we may from time to time make certain pricing, service or marketing decisions or acquisitions that could have a material adverse effect on our financial condition, operational results, business, and prospects. ● Pharmaceutical Testing.Inasmuch as this industry is in its infancy, it is clear that there is currently competition and if the industry goes as we anticipate it will, new entrants to the market will be inevitable.However, there are certain barriers to entry which clearly benefit Pazoo.For example: 1. Cost of establishing a testing laboratory.The cost to setting up a fully operational laboratory, depending on the variety and number of tests the laboratory can do, can range for $500,000 to $2,000,000.Pazoo has the advantage of going through this process with MA & Associates, LLC and had built relationships with equipment suppliers for the lease and/or purchase of the equipment needed to run a laboratory. 2. The Need for a Proven Set of Testing protocols.Harris Lee Holdings, LLC as entered into a License Agreement with one of the industry leaders for the exclusive use of their proven testing protocols in certain states and a right of first refusal to expand into other states.It would be very costly for a new entrant into the market to develop or license such protocols. 3. Limited Number of Licenses to be Issued.Each state has its own regulations for the licensing of testing laboratories.Many states, such as Nevada, limit the number of licenses which may be issued.Accordingly, if the maximum number of licenses has been issued, there would be a complete bar to the entry of new competitors. Item 1A. Risk Factors General Risks Relating to the our Business We have only a limited operating history. We have had only limited sales and revenue during our operating history. We have never been profitable. We cannot therefore forecast with any accuracy the results of operations for the next fiscal year, nor predict our need for cash. Our revenues may not grow as anticipated, and revenues are dependent on consumer acceptance of our products and website, our ability to market our products and website, the effect of competition, and general economic factors beyond our control. Regulation of Pharmaceutical Testing Facilities.There are stringent regulatory risks and guidelines.The risk factors set forth below relate to risks related to testing facilities in the State of Nevada, where MA Associates has been granted a provisional State license as a testing facility.Because Harris Lee Holdings, LLC does not operate a testing laboratory in Colorado, but rather acts a sub-licensor of the testing protocol used by Harris Lee Colorado, LLC, we are not subject to regulatory compliance in Colorado, where Harris Lee Colorado, LLC will hold the Colorado testing license. 1. Local Regulatory Risk.The primary local regulatory risk faced by medical marijuana facilities is that of the local municipality enacting a moratorium on the issuance of business licenses.Some of the local municipalities have gone back and forth regarding whether and what categories of medical marijuana facilities they will allow in their jurisdiction.Municipalities from the City of Henderson to the City of North Las Vegas have vacillated between a full moratorium, a moratorium on dispensaries only, and no moratorium at all. 2. State Regulatory Risk.On November 7th, 2000, 65% of Nevada voters passed 'Question 9' which went into effect October 1st, 2001. Question 9 amended the States' constitution recognizing the medical use of marijuana and removing the state-level criminal penalties for the use, possession and cultivation of marijuana by qualified patients.Nevada marijuana laws allow the legal use of medical marijuana by a patient with 'written documentation' and a 'registry identification card’. The will of the people was codified in Nevada Revised Statute 453A. Despite the fact that the people of the State of Nevada expressed their wish to legalize medical marijuana in 2000, NRS 453A was not fully adopted until April 1, 2014. 3. Federal Regulatory Risk.Due to the current federal laws prohibiting the use of cannabis for any reason, medical or non-medical, the regulatory risks associated with federal enforcement of the Controlled Substances Act are the most serious threat to the medical marijuana industry as a whole.Fortunately, the U.S. Department of Justice has taken an official stance on the matter and has declared that it will enforce the law to prevent sales to minors, sales by criminal enterprises or gangs, interstate commercial trade of medical marijuana, and medical marijuana as a pretext for trafficking other controlled substances.The USDOJ has specifically declared that it will leave all other enforcement to the States to enforce as they see fit and in compliance with their own State laws.There is no guaranty that this policy of limited enforce by the USDOJ will continue in the future.Strict enforcement of the Controlled Substances Act could have a crippling effect on the marijuana industry.It is not expected that the current administration will change its view on relaxed enforcement.However, there is no assurance what any new administration will due in January of 2017.Many of the 2016 Presidential Candidates have not taken an official position with regard to the legalization of marijuana for medical and /or recreational use. Presidential candidate Donald Trump would seek to enforce the federal law.The remaining candidates (Hillary Clinton, Bernie Sanders, Ted Cruz, and John Kasich) have been unclear in their position.Additionally, because of the uncertainly in the future outcome of federal enforcement, many conventional lenders and banking institutions are reluctant to make large investments, or create banking and clearing relationships in this industry. 8 Table of Contents Federal regulation and enforcement may adversely affect the implementation of medical marijuana laws and regulations may negatively impact our revenues and profits.Currently, there are 24 states plus the District of Columbia that have laws and/or regulations that recognize, in one form or another, legitimate medical uses for cannabis and consumer use of cannabis in connection with medical treatment. Many other states are considering similar legislation. Conversely, under the Controlled Substance Act (the “CSA”), the policies and regulations of the Federal government and its agencies are that cannabis has no medical benefit and a range of activities including cultivation and the personal use of cannabis is prohibited. Unless and until Congress amends the CSA with respect to medical marijuana, as to the timing or scope of any such potential amendments there can be no assurance, there is a risk that federal authorities may enforce current federal law, and we may be deemed to be possession ofmarijuana in violation of federal law with respect to Harris Lee Holdings, LLC’s and MA & Associates, LLC’s business operations or we may be deemed to be facilitating the selling or distribution, or aiding and abetting the selling or distribution, of drug paraphernalia in violation of federal law with respect to CK Distribution’sbusiness operations. Active enforcement of the current federal regulatory position on cannabis may thus indirectly and adversely affect our revenues and profits. The risk of strict enforcement of the CSA in light of Congressional activity, judicial holdings and stated federal policy remains uncertain. The U.S. Supreme Court declined to hear a case brought by San Diego County, California that sought to establish federal preemption over state medical marijuana laws. The preemption claim was rejected by every court that reviewed the case. The California 4th District Court of Appeals wrote in its unanimous ruling, “Congress does not have the authority to compel the states to direct their law enforcement personnel to enforce federal laws.” However, in another case, the U.S. Supreme Court held that, as long as the CSA contains prohibitions against marijuana, under the Commerce Clause of the United States Constitution, the United States may criminalize the production and use of homegrown cannabis even where states approve its use for medical purposes. In an effort to provide guidance to federal law enforcement, the Department of Justice (the “DOJ”) has issued Guidance Regarding Marijuana Enforcement to all United States Attorneys in a memorandum from Deputy Attorney General David Ogden on October 19, 2009, in a memorandum from Deputy Attorney General James Cole on June 29, 2011 and in a memorandum from Deputy Attorney General James Cole on August 29, 2013. Each memorandum provides that the DOJ is committed to the enforcement of the CSA, but, the DOJ is also committed to using its limited investigative and prosecutorial resources to address the most significant threats in the most effective, consistent and rational way. The August 29, 2013 memorandum provides updated guidance to federal prosecutors concerning marijuana enforcement in light of state laws legalizing medical and recreational marijuana possession in small amounts. The memorandum sets forth certain enforcement priorities that are important to the federal government: · Distribution of marijuana to children; · Revenue from the sale of marijuana going to criminals; · Diversion of medical marijuana from states where it is legal to states where it is not; · Using state authorized marijuana activity as a pretext of other illegal drug activity; · Preventing violence in the cultivation and distribution of marijuana; · Preventing drugged driving; · Growing marijuana on federal property; and · Preventing possession or use of marijuana on federal property. The DOJ has not historically devoted resources to prosecuting individuals whose conduct is limited to possession of small amounts of marijuana for use on private property but has relied on state and local law enforcement to address marijuana activity. In the event the DOJ reverses its stated policy and begins strict enforcement of the CSA in states that have laws legalizing medical marijuana and recreational marijuana in small amounts, there may be a direct and adverse impact to our business and our revenue and profits. We could be found to be violating laws related to medical cannabis.The risk of strict enforcement of the CSA in light of Congressional activity, judicial holdings and stated federal policy remains uncertain. Because we do not currently cultivate, produce, sell or distribute any medical marijuana, but we do test marijuana for growers and dispensaries and may be deemed to facilitate the selling or distribution of medical marijuana in violation of federal law. Also, CK Distribution, LLC intends to sell hydroponic and other equipment to marijuana growers. Should it be determined under the CSA that our products or equipment are deemed to fall under the definition of drug paraphernalia because our products could be determined to be primarily intended or designed for use in manufacturing or producing cannabis, we could be found to be in violation of federal drug paraphernalia laws and there may be a direct and adverse effect on our business and our revenues and profits. 9 Table of Contents Variations in state and local regulation and enforcement in states that have legalized medical cannabis that may restrict marijuana-related activities, including activities related to medical cannabis may negatively impact our revenues and profits.Individual state laws do not always conform to the federal standard or to other states laws. A number of states have decriminalized marijuana to varying degrees, other states have created exemptions specifically for medical cannabis, and several have both decriminalization and medical laws. Two states, Colorado and Washington, have legalized the recreational use of cannabis. Variations exist among states that have legalized, decriminalized or created medical marijuana exemptions. For example, Alaska and Colorado have limits on the number of marijuana plants that can be homegrown. In most states, the cultivation of marijuana for personal use continues to be prohibited except for those states that allow small-scale cultivation by the individual in possession of medical marijuana needing care or that person’s caregiver. Active enforcement of state laws that prohibit personal cultivation of marijuana may indirectly and adversely affect our business and our revenue and profits. Marijuana remains illegal under Federal law.Marijuana is a schedule-I controlled substance and is illegal under federal law. Even in those states in which the use of marijuana has been legalized, its use remains a violation of federal law. Since federal law criminalizing the use of marijuana preempts state laws that legalize its use, strict enforcement of federal law regarding marijuana would likely result in our inability to proceed with our business plan. Laws and regulations affecting the medical marijuana industry are constantly changing, which could detrimentally affect the proposed operations.Local, state and federal medical marijuana laws and regulations are broad in scope and subject to evolving interpretations, which could require us to incur substantial costs associated with compliance or alter certain aspects of our business plan. In addition, violations of these laws, or allegations of such violations, could disrupt certain aspects of our business plan and result in a material adverse effect on certain aspects of our planned operations. In addition, it is possible that regulations may be enacted in the future that will be directly applicable to certain aspects of our proposed medical marijuana businesses. We cannot predict the nature of any future laws, regulations, interpretations or applications, nor can we determine what effect additional governmental regulations or administrative policies and procedures, when and if promulgated, could have on our business. We may not obtain the necessary permits and authorizations to operate our marijuana businesses.We may not be able to obtain or maintain the necessary licenses, permits, authorizations or accreditations, or may only be able to do so at great cost, to operate our marijuana testing businesses. In addition, we may not be able to comply fully with the wide variety of laws and regulations applicable to the marijuana industry. Failure to comply with or to obtain the necessary licenses, permits, authorizations or accreditations could result in restrictions on our ability to operate our marijuana businesses, which could have a material adverse effect on our business. If we incur substantial liability from litigation, complaints, or enforcement actions, our financial condition could suffer.Our participation in the marijuana industry may lead to litigation, formal or informal complaints, enforcement actions, and inquiries by various federal, state, or local governmental authorities against these subsidiaries. Litigation, complaints, and enforcement actions involving these subsidiaries could consume considerable amounts of financial and other corporate resources, which could have a negative impact on our sales, revenue, profitability, and growth prospects. As our subsidiaries are in various stages of the process of applying for licenses to test marijuana in Nevada and Oregon, and are not as such presently engaged in the testing of marijuana, our subsidiaries have not been, and are not currently, subject to any material litigation, complaint or enforcement action regarding marijuana (or otherwise) brought by any federal, state, or local governmental authority. We may have difficulty accessing the service of banks, which may make it difficult for us to operate.Since the use of marijuana is illegal under federal law, there is a strong argument that banks cannot accept for deposit funds from businesses involved with the marijuana industry. Consequently, businesses involved in the marijuana industry often have difficulty finding a bank willing to accept their business. The inability to open bank accounts may make it difficult for us to operate our contemplated marijuana businesses. There is only a limited public trading market for the common stock.Investors may not be able to resell their common stock or stock underlying convertible debt, warrants and/or preferred stock, if at all, and thus could lose all or part of their investment. The common stock is listed on the OTC Bulletin Board under the symbol PZOO (temporarily PZOOD). Listing on the OTC Bulletin Board does not constitute any endorsement or approval of a listed company or its securities, and the OTC Bulletin Board does not review or monitor an issuer’s activities.Our common stock is a “penny stock” (as defined in Exchange Act Rule 3a-51) which means that brokers can only buy or sell the common stock on an unsolicited basis. The penny stock rule and similar regulations will reduce the likelihood that a liquid trading market will arise for the common stock. The common stock may trade at less than the offering price. Because our stock is a “penny stock” a shareholder may find it more difficult to dispose of, or to obtain accurate quotations as to the price of, Pazoo's common stock. In the absence of a security being quoted on NASDAQ, or the Company having $2,000,000 in net tangible assets, trading in the Common Stock is covered by Rule 15c2-6 promulgated under the Securities Exchange Act of 1934 for non-NASDAQ and non-exchange listed securities.Under such rule, broker/dealers who recommend such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or an annual income exceeding $200,000 or $300,000 jointly with their spouse) must make a special written suitability determination for the purchaser and receive the purchaser's written agreement to a transaction prior to sale.Securities are also exempt from this rule if the market price is at least $5.00 per share, or for warrants, if the warrants have an exercise price of at least $5.00 per share. 10 Table of Contents The Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosures related to the market for penny stocks and for trades in any stock defined as a penny stock.The Commission's regulations under such Act define a penny stock to be any NASDAQ or non-NASDAQ equity security that has a market price or exercise price of less than $5.00 per share and allow for the enforcement against violators of the proposed rules.In addition, unless exempt, the rules require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule prepared by the Commission explaining important concepts involving the penny stock market, the nature of such market, terms used in such market, the broker/dealer's duties to the customer, a toll-free telephone number for inquiries about the broker/dealer's disciplinary history, and the customer's rights and remedies in case of fraud or abuse in the sale.Disclosure also must be made about commissions payable to both the broker/dealer and the registered representative, current quotations for the securities, and if the broker/dealer is the sole market-maker, the broker/dealer must disclose this fact and its control over the market.Finally, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. While many NASDAQ stocks are covered by the proposed definition of penny stock, transactions in NASDAQ stock are exempt from all but the sole market-maker provision for (i) issuers who have $2,000,000 in tangible assets ($5,000,000 if the issuer has not been in continuous operation for three years), (ii) transactions in which the customer is an institutional accredited investor and (iii) transactions that are not recommended by the broker/dealer.In addition, transactions in a NASDAQ security directly with the NASDAQ market-maker for such securities, are subject only to the sole market-maker disclosure, and the disclosure with regard to commissions to be paid to the broker/dealer and the registered representatives. Our financial statements have been prepared assuming that the Company will continue as a going concern. Our audited consolidated financial statements for the fiscal year ended December 31, 2015 have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements for the period ended December 31, 2015, the continuation of the Company as a going concern is dependent upon the continued financial support through sales of the Company's common stock, the ability to raise equity or debt financing, and the attainment of profitable operations from the Company's planned business. Our independent registered public accounting firm has included an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern in their audit report for the fiscal year ended December 31, 2015. If we are unable to raise additional capital or borrow money we will not be able to continue our operating plans. If that were to occur the Company would be forced to suspend or terminate operations and, in all likelihood cause investors to lose their entire investment. Dependence on Key Personnel and Management of Growth.The Company's success and growth will depend upon its ability to attract and retain skilled employees and the ability of its officers and key employees to initiate and to manage successfully any growth.Any failure to do so could have a material adverse effect on the Company's operations.The Company expects that, in order to attract and retain skilled employees, the Company will have to offer to such prospective employees an equity participation in the Company.Such equity participation could dilute the existing investors' ownership interest, resulting in diminished potential earnings per share and/or book value. If we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial results or prevent fraud. As a result, current and potential stockholders could lose confidence in our financial reporting, which would harm our business and the trading price of our stock. Effective internal controls are necessary for us to provide reliable financial reports and effectively prevent fraud. If we cannot provide reliable financial reports or prevent fraud, our brand and operating results could be harmed. We have in the past discovered, and may in the future discover, areas of our internal controls that need improvement. We are continuing to work to improve our internal controls, including in the areas of access, segregation of duties and security. We cannot be certain that these measures will ensure that we implement and maintain adequate controls over our financial processes and reporting in the future. Any failure to implement required new or improved controls, or difficulties encountered in their implementation, could harm our operating results or cause us to fail to meet our reporting obligations. Inferior internal controls could also cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of our stock. Item 1B. Unresolved Staff Comments None. Item 2. Properties Our corporate headquarters is located at 760 Route 10 West, Suite 203, Whippany, New Jersey, 07052.We lease 750 square feet of office space which is comprised of three offices for corporate personnel, storage space to house inventory and one conference room for meeting space. Pazoo’s office facilities are specifically used to further our business endeavors. MA & Associates, LLC has leased approximately 3,250 square feet of space at 2900 Western Avenue, Las Vegas, Nevada which houses the testing laboratory and administrative offices for the Nevada testing laboratory.Harris Lee LLC has leased approximately 3,300 square feet of space at 2201 North East Columbia Boulevard, Suite 1D, Portland, Oregon 97211 which will house the testing laboratory and administrative officers for the Oregon testing laboratory. 11 Table of Contents Item 3. Legal Proceedings In April 2013, the Company filed a complaint against Edataworx, Inc. for return of monies and stock under an agreement dated August 2012. On November 4, 2013, the Company filed an amended complaint now seeking total damages of $105,000 and a return, for cancellation, of the 20,000 shares of company’s common stock issued to Edataworx Inc. On November 21, 2013Edataworx, Inc. filed an Answer to the Amended Complaint denying the allegations and asserted a Counter-Claim against the Company in the amount of $25,000. Edataworx, Inc. also filed a Third-Party Complaint against Integrated Capital Partners, Inc. (an investor of the Company) for the same $25,000.On February 27, 2015, the parties agreed to settle all claims whereby Edataworx, Inc. will pay to the Company a total of $35,000 in three installments.Additionally, Edataworx, Inc. will be allowed to retain a minimum of 15,000 shares of the Company’s common stock previously issued with the possibility to retain all 20,000 shares if Edataworx Inc. elects to sell the 15,000 shares agreed upon, and the aggregate sales price is less than $2.00 per share. Edataworx, Inc. failed to make any required payments.The Company is holding the entire 20,000 shares previously issued.On February 25, 2016 new action to enforce the Settlement Agreement, including a claim for attorney’s fees as provided for in the Settlement Agreement, was filed.The Morris County Sheriff served the Summons and Complaint on Edataworx, Inc.The Company intends to file a motion for summary judgment as soon as Edataworx, Inc.’s time to answer has expired. Item 4. Mine Safety Disclosures None. 12 Table of Contents PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. (a) Market for Our Common Shares Our common shares are quoted on the OTC Pink Sheets under the temporary symbol PZOOD. The high and low common closing stock prices per share during the periods indicated were as follows: Quarter Ended March 31 June 30 September 30 December 31 Year High Low High Low NUMBER OF HOLDER OF OUR COMMON SHARES As of the date of this filing there are four thousand six hundred and fifty four (4,654)holders of record of our common shares. DIVIDEND POLICY We have never paid cash or any other form of dividend on our common stock, and we do not anticipate paying cash dividends in the foreseeable future. Moreover, any future credit facilities might contain restrictions on our ability to declare and pay dividends on our common stock. We plan to retain all earnings, if any, for the foreseeable future for use in the operation of our business and to fund the pursuit of future growth. Future dividends, if any, will depend on, among other things, our results of operations, capital requirements and on such other factors as our board of directors, in its discretion, may consider relevant.We have issued shares of Series A Preferred Stock dividends on our preferred stock in accordance with the Series A Certificate of Designation. In March 2016, the Company effected a 1-for-100 reverse stock split of the outstanding common stock (“the Reverse Stock Split”) whereby every one hundred (100) shares of outstanding common stock decreased to one (1) share of common stock. The impact of this reverse stock split has been retroactively applied to the consolidated financial statements and the related notes. Item 6. Selected Consolidated Financial Data As a smaller reporting company we are not required to provide the information required by this item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations This report on Form 10-K contains forward-looking statements within the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Any statements in this Annual Report that are not statements of historical facts but rather are forward-looking statements, which involve risks and uncertainties. Without limiting the foregoing, the words “believes,” “anticipates,” “plans,” “expects,” and similar expressions are intended to identify forward-looking statements. Our actual results may differ materially from those indicated in the forward-looking statements as a result of the factors set forth elsewhere in this Annual Report on Form 10-K, including under “Risk Factors.” You should read the following discussion and analysis together with our audited financial statements for the periods specified and the related notes included herein. This report on Form 10-K contains terminology referring to Pazoo, Inc., such as “us,” “our,” and “the Company.” Management intends the following discussion to assist in the understanding of our financial position and our results of operations for the years ended December 31, 2015 and December 31, 2014. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, the Company cannot guarantee future results, levels of activity, performance, or achievements. Except as required by applicable law, including the securities laws of the United States, the Company does not intend to update any of the forward-looking statements to conform these statements to actual results. Overview We were incorporated as a C-Corporation in the State of Nevada as IUCSS, Inc. on November 16, 2010 and we established a fiscal year end of December 31.On May 9, 2011, we changed our name to Pazoo, Inc. to take advantage of unique branding and website opportunities. We are a start-up health and wellness social community that has developed its website (www.pazoo.com) to provide information, services, and online products for improvement of everyday living.Our mission is to be 1) a leading social community offering best-in-class health and wellness products for both people and pets; 2) an important resource for consumers and professionals with diverse information about health and wellness and 3) specifically as it relates to medical marijuana and the testing of medical marijuana to ensure quality and safety for the consumer. 13 Table of Contents On or about April 8, 2014 Pazoo moved into the pharmaceutical testing space with the acquisition of a 40% interest in MA & Associates, LLC a Nevada limited liability company formed with the purpose of opening a cannabis testing laboratory based in Las Vegas, Nevada to be branded under the Steep Hill labs name.On or about June 1, 2015, the Company agreed to purchase the remaining 60% interest in MA & Associates, LLC, whereby MA & Associates, LLC became a wholly owned subsidiary of the Company.Harris Lee Holdings, LLC was formed, as a Nevada limited liability company, on or about July 23, 2014 and was formed to hold a License from Steep Hill Labs, Inc. for cannabis testing protocols and the use of the Steep Hill Labs name.At formation the Company was issued a 45% interest in Harris Lee Holdings, LLC.In 2015, the Company purchased the remaining 55% interest in Harris Lee Holdings, LLC and Harris Lee Holdings, LLC is now a wholly owned subsidiary of the Company.The intent is that Harris Lee Holdings, LLC will directly own and operate testing laboratories in states where permitted to do so, and sub-license the Steep Hill testing protocol in states where direct ownership would be prohibited. Liquidity and Capital Resources at December 31, 2015 Compared with December 31, 2014 As of December 31, 2015 and December 21, 2014, the Company had cash and cash equivalents of $16,819 and $733,637.As of December 31, 2015, we had a working capital deficit of $4,368,295. During the year ended December 31, 2015, Pazoo sold 2,990,132 Preferred Series A and C stock.The Series A and Series C Preferred Stock sold in 2015 consisted of 2,542,132 shares of Series A Preferred Stock and 448,000 shares of Series C Preferred Stock.Each Series A Preferred Stock consists of one share of Series A Preferred Stock convertible into 100 shares of common stock subject to adjustment, and holds a dividend of 5% compounded annually, issued in Series A Preferred Stock.Each Series Preferred Stock C share consists of one share of Series C Preferred stock convertible into 100 shares of common stock subject to adjustment.The Company received gross proceeds of $1,028,000 related to such offerings during the year ended December 31, 2015. The Company has no agreements, arrangements or understandings with any officer, director or shareholder as to any future financing, either equity or debt. In view of general economic conditions, there can be no assurance that any additional financing will be available to us, that any affiliate will provide additional investments in the Company or that adequate funds for our operations will otherwise be available when needed or on terms acceptable to us. Cash used in operating activities during Fiscal 2015 was ($1,928,310) compared to cash used of ($1,273,707) during Fiscal 2014. This resulted from a net loss of $4,478,725 in Fiscal 2015 and $4,899,583 in 2014.The net losses were offset by $1,787,692 and $3,603,081 of none-cash charges in 2015 and 2014, respectively. Net cash provided by financing activities as of December 31, 2014 and December 31, 2015 was $2,514,276, and $2,282,183 respectively.At December 31, 2015, our principal source of liquidity had been funded primarily through the borrowings on convertible notes and preferred stock offset by repayment of convertible notes in the period. Net cash used in investing activities as of December 31, 2014 and December 31, 2015 was $542,780, and $1,070,691 respectively.At December 31, 2015, the majority of the net cash used in investing activities consisted of $778,638 equity investment in equity method investee and $307,500 in cash paid for licenses, compared to a $542,780 investment in equity method investee and $0 cash paid for licenses in the year ended December 31, 2014. As a result of the foregoing, the Company’s cash decreased by $716,818 during Fiscal 2015 from $733,637 to $16,819. The consolidated financial statements included in this report have been prepared in conformity with generally accepted accounting principles that contemplate our continuance as a going concern. The Company has had minimal revenues and has generated losses from operation. As set forth in Note 2 to the audited Financial Statements, the continuation of the Company as a going concern is dependent upon the Company obtaining adequate capital to fund operating losses until it becomes profitable, if ever. The financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Critical Accounting Policy and Estimates Our financial statementshave been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period.On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. 14 Table of Contents Revenue Recognition Revenues are recognized when evidence of an agreement exists, the price is fixed or determinable, collectability is reasonably assured and goods have been delivered or services performed.The Company is paid revenue from various advertising sources.Typically advertising revenue is based upon the activity reports received from the advertising brokers and revenue is paid in accordance with the broker agreements at varying intervals from 30 to 75 days following the close of the particular advertising period.The Company recognizes the revenue, and records the accounts receivable, upon receipt of the activity report from the broker.In the event payment is not received within 120 days of the due date, the Company will classify such amount as an account where collection is doubtful.At this time the Company has no reason to believe any accounts are not collectible and therefore no allowance for doubtful accounts has been made at this time for any advertising revenue.The Company has only recognized minimal revenue to date. Stock Based Compensation We follow ASC 718 "Compensation - Stock Compensation" which prescribes accounting and reporting standards for all stock-based payments awarded to employees, including employee stock options, restricted stock, employee stock purchase plans and stock appreciation rights, which may be classified as either equity or liabilities. The Company determines if a present obligation to settle the share-based payment transaction in cash or other assets exists. A present obligation to settle in cash or other assets exists if: (a) the option to settle by issuing equity instruments lacks commercial substance or (b) the present obligation is implied because of an entity's past practices or stated policies. If a present obligation exists, the transaction is recognized as a liability; otherwise, the transaction is recognized as equity.The Company accounts for stock-based compensation issued to non-employees and consultants in accordance with the provisions of ASC 505-50 "Equity-Based Payments to Non-Employees." Measurement of share-based payment transactions with non-employees is based on the fair value of whichever is more reliably measurable: (a) the goods or services received; or (b) the equity instruments issued. The fair value of the share-based payment transaction is determined at the earlier of performance commitment date, the performance completion date, or the contract date.To date, the Company has not issued any stock options, but has issued common stock to non-employees for services. Fair Value of Financial Instruments We follow ASC Topic 820, Fair Value Measurement, to measure certain financial instruments.The fair value of our long-term debt is determined by using estimated market prices. Assets and liabilities measured at fair value are categorized based on whether or not the inputs are observable in the market and the degree that the inputs are observable. The categorization of financial instruments within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The hierarchy is prioritized into three levels (with Level 3 being the lowest) defined as follows: Level 1: Inputs are based on quoted market prices for identical assets or liabilities in active markets at the measurement date. Level 2: Inputs include quoted prices for similar assets or liabilities in active markets and/or quoted prices for identical or similar assets or liabilities in markets that are not active near the measurement date. Level 3: Inputs include management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date. The inputs are unobservable in the market and significant to the instrument’s valuation. Derivatives We follow ASC Topic 815, Derivatives and Hedging, to evaluate our financial instruments to determine if such instruments are derivatives or contain features that qualify as embedded derivatives. For derivative financial instruments that are accounted for as liabilities, the derivative instrument is initially recorded at its fair value and is then re-valued at each reporting date, with changes in the fair value reported as charges or credits to income. For option-based derivative financial instruments, the Company uses the Black-Scholes option-pricing model to value the derivative instruments at inception and subsequent valuation dates. The classification of derivative instruments, including whether such instruments should be recorded as liabilities or as equity, is re-assessed at the end of each reporting period. Comparison of Fiscal Years Ended December 31, 2015 and 2014 Revenues. Revenues were $111,287 in the fiscal year ended December 31, 2014, compared to $26,662 in the fiscal year ended December 31, 2015, a decrease of $84,625, or 76%. The decrease was a result of a shift in efforts towards developing advertising sales to replace merchandise sales as well as an increased overall focus on getting the testing laboratories operational. Cost of Sales. Cost of sales were $541 in fiscal 2014, compared to $0 in fiscal 2015, a decrease of $541 or100%. The decrease in cost of sales was due to our shift in selling product to online advertising. There are no cost of sales in the online advertising space market because we are not selling a product, but instead selling a space on our website.The cost to drive traffic is considered an overhead cost and that cost then creates the opportunity for the particular ad space. We handed out some product free of charge at networking events, marketing events, and conventions to increase our marketing and awareness. 15 Table of Contents Operating Expenses. Operating expenses consisted of the following expenses: selling, general and administrative expenses; professional fees; and website setup.Total operating expenses were $2,479,057 in fiscal 2014, compared to $4,101,904 in fiscal 2015, an increase of 65%.Selling, general and administrative (SG&A) expenses were $1,639,228 or 66% of total expenses in fiscal 2014 compared to $3,143,262 in fiscal 2015, an increase of $1,504,034 or 92%. SG&A expenses were mainly comprised of Branding and Public Relations, Marketing and Advertising, and Payroll.Marketing and Advertising expense was comprised of website advertising, including contracts with Maximum Harvest and MobileSeed LLC to provide website optimization and social media optimization. In addition this included the hiring of a full time web designer, full time web content operator, and many freelance copywriters, editors, and bloggers. Professional fees were $642,740 or 26% of total expenses in fiscal 2014, compared to $823,488 or 20% of total expenses in fiscal 2015, an increase of $180,748. This was due to the large increase in investor relations and awareness. Other Expenses.For the year ended December 31, 2015, other expense was $403,483 mostly from the following factors. $839,919 from a loss on impairment of equity-method investment, $2,087,070 for interest expense, $898,759 loss on derivative liabilities, and offset by an approximate $3.4 million gain on debt extinguished.For the year ended December 31, 2014, other expenses were $2,531,272 primarily from the loss on impairment of equity-method investmentconsistingof $542,780, interest expense of $696,073 and loss of $1,242,419 on derivative liability. Net loss. The net loss was $4,899,583 for the year ended December 31, 2014, compared to net loss of $4,478,725 for the year ended December 31, 2015. Subsequent Events In 2016, the company issued an aggregate of 7,528,617 common shares to debt holders valued at a total of $45,075 for conversions pursuant to convertible notes. The conversion prices on these stock issuances ranged from $0.007 to $0.7. In 2016, investors converted 368,526 Series A Preferred stock into 368,526 common stock. Investors of Series A Preferred stock converted 875,000 shares of Preferred A stock into 875,000 sharese of common stock which was issued on January 4, 2016. In 2016, the Company issued an aggregate of 97,500 Series C Preferred stock for an aggregate amount of $50,000. In January 2016, the Company entered into short term capital loans in the aggregate amount of $20,000. In February 2016, the company entered into convertible note agreements for an aggregate total of $102,750. The interest rates range from 8% - 12% and the conversion terms are at a 50% discount to the 25 prior trading days In February 2016, Pazoo licensee Harris Lee Colorado, LLC, a related party, received official approval from the Colorado Marijuana Enforcement Division (MED) on 2/22/16 to officially take over management control of the Denver testing lab. In March 2016, Pazoo entered into a convertible agreement note with private investors for the amount of $300,000 with an interest rate of 12% and a maturity date of March 2021. On March, 30, 2016, the Company effectuated its Definitive 14C filing through FINRA resulting in a reverse split to the common stock of a ratio of 100:1. All fractional shares were rounded up. The total amount authorized and all Preferred shareholders were unaffected by the reverse split. The impact of this reverse stock split has been retroactively applied to the financial statements and the related notes. Off-Balance Sheet Agreements None noted. Item 7A. Quantitative and Qualitative Disclosures About Market Risk As a smaller reporting company we are not required to provide the information required by this item. 16 Table of Contents Item 8. Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Pazoo, Inc. Whippany, New Jersey We have audited the accompanying consolidated balance sheet of Pazoo, Inc. (the "Company") as of December 31, 2015 and the related statements of operations, stockholders' deficit, and cash flows for the year then ended.These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Pazoo, Inc. as of December 31, 2015 and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered recurring losses from operations and has a working capital deficit, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Friedman LLP Marlton, New Jersey April 15, 2016 17 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Pazoo, Inc. Whippany, New Jersey We have audited the accompanying balance sheet of Pazoo, Inc. (the "Company") as of December 31, 2014, and the related statements of operations, stockholders' equity (deficit), and cash flows for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Pazoo, Inc. as of December 31, 2014 and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered recurring losses from operations and has a working capital deficit, which raises substantial doubt about its ability to continue as a going concern. Managements, plans regarding those matters are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas May 13, 2015 18 Table of Contents PAZOO, INC. CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - Stock subscription receivable - Inventories - Prepaid expenses Total current assets Fixed assets, net - Intangible assets, net - Total other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Line of credit $ $ - Accounts payable and accrued liabilities Loans payable Interest payable Convertible debt, net of unamortized discounts of $533,391 and $413,898 Contingent consideration liabilites - Derivative liabilities Capital lease liability - Total current liabilities Long-term liabilities: Long-term portion of convertible debt, net of unamortized discounts of $794,036, and $783,668 Capital lease - Total long-term liabilities Total liabilities Commitments and contingencies - - Stockholders' deficit: Convertible Preferred Stock, 50,000,000 shares authorized, $0.001 par value Series A; 10,000,000 shares authorized, 860,669 and 1,036,394 shares issued and outstanding, respectively. Series B; 5,000,000 shares authorized, 1,762,500 and 1,187,500shares issued and outstanding, respectively. Series C; 10,000,000 shares authorized, 2,051,000 and 0shares issued and outstanding, respectively. - Series D; 12,500,000 shares authorized, 0 and 0 shares issued and outstanding, respectively. - - Series E, 12,500,000 shares authorized, 0 and 0 shares issued and outstanding, respectively. - - Common stock, $0.001 par value; 2,950,000,000 shares authorized,14,865,053 and 1,930,304 shares issued and outstanding at December 31, 2015 and 2014, respectively. Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 19 Table of Contents PAZOO, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended December 31, Revenues: Advertising sales $ $ Merchandise sales - Total revenues Cost of sales Merchandise sales - Total cost of sales - Gross profit Operating expenses: Selling, general and administrative expenses Professional fees Website setup Total operating expenses Loss from operations ) ) Other income/(expenses): Gain/(loss) on derivative liabilities ) ) Gain on debt extinguishment - Gain on change in FV of contingent consideration - Loss on impairment of equity method investment ) ) Interest expense ) ) Net loss $ ) $ ) Series A preferred stock dividends ) ) Net loss attributable to common stockholders $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements. 20 Table of Contents PAZOO, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt discounts Depreciation - Amortization - Change in fair value of contingent consideration ) - Stock-based compensation (Gain)/loss on derivative liabilities (Gain)/loss on debt extinguishment ) Convertible debt issued for rent expense - Impairment loss on equity method investment Changes in operating assets and liabilities: Accounts receivable ) Inventory Prepaid expenses and other current assets ) Accounts payable, accrued liabilities and interest payable Net cash used in operating activities ) ) Cash flows from investing activities: Deposit made on acquisition of investment - - Line of credit - Cash paid for purchase of licenses ) - Acquisition of fixed assets ) Equity investment in equity method investee ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on convertible note, net of original issue discounts Stock subscription receivable - Payments towards capital leases ) - Repayments on convertible notes ) ) Borrowings on loan payable - Proceeds from issuing common stock Proceeds from sale of Series A preferred stock and warrants Proceeds from exercise of Series A preferred warrants Proceeds from sale of Series C preferred stock - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents beginning of period Cash and cash equivalents end of period $ $ Supplemental Disclosure of Cash Flows Information Cash paid for interest $
